


110 HR 6076 IH: Home Retention and Economic

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6076
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to permit deferrals on
		  certain home mortgage foreclosures for a limited period to allow homeowners to
		  take remedial action, to require home mortgage servicers to provide advance
		  notice of any upcoming reset of the mortgage interest rate, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Retention and Economic
			 Stabilization Act of 2008.
		2.Foreclosure
			 deferment
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after
			 section 128 the following new section:
				
					128A.Foreclosure
				deferment and reset notification for certain mortgages
						(a)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Deferment
				payment amountThe term deferment payment amount
				means the amount of the monthly payment that is due on an eligible
				deferred-foreclosure mortgage during the deferment period.
							(2)Deferment
				periodThe term
				deferment period means the period that—
								(A)begins when the eligible
				deferred-foreclosure consumer sends notice of the exercise of the deferral
				right under subsection (b)(1) with respect to an eligible deferred-foreclosure
				mortgage to the creditor or servicer; and
								(B)ends on the
				earliest of the following applicable dates:
									(i)The date that is
				270 days after the beginning of the period.
									(ii)The end of the 30-day period beginning on
				any due date for any deferment payment (on such mortgage, in accordance with
				this section) which remains unpaid as of the end of such 30-day period.
									(iii)The date on which
				the creditor or servicer enters into a qualified loan modification or workout
				plan with the consumer.
									(iv)The date on which
				the deferment is terminated by judicial order.
									(3)Deferment period
				triggerThe term
				deferment period trigger means the date on which the consumer
				becomes eligible for a deferment under subsection (b)(1) with respect to an
				eligible deferred-foreclosure mortgage and occurs—
								(A)in the case of a
				subprime mortgage, on the earlier of the date of any adjustment or reset of the
				interest rate on such mortgage or the date by which the consumer is 60 days
				delinquent on mortgage payments; and
								(B)in the case of a
				negative amortization mortgage, the date of the first increase in the minimum
				monthly payment due under such mortgage after the origination of such
				mortgage.
								(4)Eligible
				deferred-foreclosure mortgageThe term eligible
				deferred-foreclosure mortgage means a subprime mortgage or a negative
				amortization mortgage, that was entered into before January 1, 2008, and has
				reached the deferment period trigger.
							(5)Eligible
				deferred-foreclosure consumerThe term eligible
				deferred-foreclosure consumer means a consumer who—
								(A)is a mortgagor on an eligible
				deferred-foreclosure mortgage;
								(B)has resided at the
				property secured by such mortgage since the mortgage transaction was entered
				into and intends to reside at such property at least until the end of the
				deferment period;
								(C)has a current monthly income that, when
				multiplied by 12, is less than 200 percent of the area median annual income for
				the relevant family size in the State in which the residence is located;
				and
								(D)during the deferment period, responds to
				reasonable inquiries from a creditor or servicer with respect to an eligible
				deferred-foreclosure mortgage.
								(6)Negative
				amortization mortgageThe
				term negative amortization mortgage means a consumer credit
				transaction secured by the consumer’s principal residence with the potential
				for negative amortization of the outstanding principal balance and under which
				the minimum monthly payment of principal and interest required increases after
				the date of origination.
							(7)Qualified loan
				modification or workout planThe term qualified loan modification
				or workout plan means a modification or plan that—
								(A)is scheduled to
				remain in place until the deferred-foreclosure consumer sells or refinances the
				property;
								(B)does not provide
				for a repayment schedule that results in negative amortization at any time or
				in a balloon payment;
								(C)does not require
				the deferred-foreclosure consumer to pay additional points and fees; and
								(D)is reasonably
				affordable to the deferred-foreclosure consumer over the life of the
				loan.
								(8)Subprime
				mortgageThe term subprime mortgage means—
								(A)any residential mortgage loan that
				constitutes a first lien on the dwelling or real property securing the loan and
				either—
									(i)has an annual percentage rate that equals
				or exceeds the yield on securities issued by the Secretary of the Treasury
				under chapter 31 of title 31, United States Code, that bear comparable periods
				of maturity by more than 3 percentage points; or
									(ii)has an annual percentage rate that equals
				or exceeds the most recent conventional mortgage rate, or such other annual
				percentage rate as may be established by the Board by regulation, by more than
				175 basis points; and
									(B)any residential mortgage loan that is not
				the first lien on the dwelling or real property securing the loan and
				either—
									(i)has an annual percentage rate that equals
				or exceeds the yield on securities issued by the Secretary of the Treasury
				under chapter 31 of title 31, United States Code, that bear comparable periods
				of maturity by more than 5 percentage points; or
									(ii)has an annual percentage rate that equals
				or exceeds the most recent conventional mortgage rate, or such other annual
				percentage rate as may be established by the Board by regulation, by more than
				375 basis points.
									(b)Right to
				deferment of institution of or action on foreclosure
							(1)Right
				establishedAny eligible deferred-foreclosure consumer shall have
				the right to defer any initiation of a foreclosure, whether judicial or
				nonjudicial, or any action in connection with a foreclosure already instituted,
				including any foreclosure sale, with respect to any eligible
				deferred-foreclosure mortgage by any creditor, servicer, or holder of such
				mortgage, or any other person acting on behalf of any such creditor, servicer,
				or holder, until the end of the deferment period.
							(2)Enforcement of
				rightAn eligible
				deferred-foreclosure consumer may defend against a foreclosure or bring an
				action in any court of competent or general jurisdiction to compel compliance
				with the right of the consumer under paragraph (1) to defer any initiation of a
				foreclosure or any action in connection with a foreclosure already instituted,
				including any foreclosure sale, with respect to any eligible
				deferred-foreclosure mortgage.
							(c)Notice to
				consumer before any foreclosure action
							(1)Notice of right
				requiredBefore initiating
				any foreclosure with respect to any eligible deferred-foreclosure mortgage, the
				creditor or servicer shall notify, by personal service, any eligible
				deferred-foreclosure consumer with respect to such mortgage of such consumer’s
				right under subsection (b) to defer the initiation of foreclosure.
							(2)Contents of
				noticeThe Board shall
				prescribe, by regulations under sections 105 and 122, the content and format,
				including the size of the font, of the notices under paragraph (1) in a manner
				that maximizes the likelihood that the consumer will obtain and understand all
				the information necessary to exercise the right to defer any action to
				institute foreclosure, including—
								(A)the manner and
				format for obtaining such deferral, including a sample notice form, an
				identification form, and a certification form for the consumer to use in
				complying with subsection (d)(1);
								(B)contact
				information for the creditor or servicer, as the case may be and any third
				party involved in foreclosure proceedings, including State or local officials;
				and
								(C)contact
				information for obtaining any counseling concerning the exercise of such
				deferral from a counselor approved by the appropriate State housing finance
				agency or the Secretary of Housing and Urban Development.
								(3)TimingNo foreclosure action or proceeding with
				respect to any eligible deferred-foreclosure mortgage shall be valid unless the
				creditor or servicer has provided the notice required under this subsection to
				the consumer at least 30 days before instituting any such action or proceeding
				and at least once during each subsequent 30-day period until the foreclosure
				becomes final.
							(d)Institution of
				deferment
							(1)Procedure
				requiredAny eligible deferred-foreclosure consumer who chooses
				to exercise a deferment right under subsection (b) shall provide—
								(A)notice of the
				exercise of such to the servicer or other person described in the notice to the
				consumer under subsection (e) by any reasonable means including by mail,
				service whether directly or to any agent, including at the address of any
				registered agent;
								(B)a clear identification of the eligible
				deferred-foreclosure consumer and the address of the property securing the
				mortgage; and
								(C)a certification that at least 1 consumer
				borrower with respect to such mortgage resides at the property secured by such
				mortgage and intends to reside at such property at least until the end of the
				deferment period.
								(2)Sufficiency of
				notice
								(A)In
				generalNotice and delivery of an affidavit under paragraph (1)
				may be made by any reasonable means including by mail, service whether directly
				or to any agent, including at the address of any registered agent with the
				secretary of state for the State in which the property is located, or any
				attorney representing the consumer, or by such means as the terms of the
				mortgage or regulations prescribed by the Board may provide.
								(B)Other
				partiesIf any court, any
				sheriff or other official designated under State law, or any other person
				authorized under State law and the contracts of the parties to maintain any
				foreclosure proceeding or conduct any foreclosure sale receives, directly or
				indirectly, a copy of any notice provided under this subsection by an eligible
				deferred-foreclosure consumer with respect to any eligible deferred-foreclosure
				mortgage, no foreclosure action may be taken by the court, sheriff, official,
				or other person with respect to such mortgage during the applicable
				deferred-foreclosure period.
								(3)Acknowledgment
								(A)In
				generalAny creditor,
				servicer, or holder of an eligible deferred-foreclosure mortgage, or any other
				person acting on behalf of any such creditor, servicer, or holder, who receives
				a notice from a consumer under paragraph (2) shall acknowledge to the consumer
				the receipt of the notice of the exercise of the deferment right under
				subsection (b) before the end of the 10-business day period beginning on the
				date of such receipt.
								(B)Contents of
				noticeThe acknowledgment
				provided to any eligible deferred-foreclosure consumer under subparagraph (A)
				shall include the date on which the next payment is due on the eligible
				deferred-foreclosure mortgage, the deferment payment amount, the date on which
				each subsequent payment is due, and the address or the delivery method for each
				such payment that is acceptable to the recipient.
								(4)Monthly payment
				noticesEach periodic
				statement of account submitted by the creditor or servicer with respect to any
				eligible deferred-foreclosure mortgage during the period while any deferment
				right under subsection (b) is in effect shall include—
								(A)the due date and
				the amount of the next payment due on such mortgage;
								(B)the address or the
				delivery method for such payment;
								(C)the date on which
				the deferral of the foreclosure will terminate; and
								(D)a notice that
				failure to make such payment in a timely manner will jeopardize the
				continuation of the deferral of the foreclosure.
								(e)Deferment
				payment
							(1)In
				generalDuring the deferment
				period with respect to any eligible deferred-foreclosure mortgage for which any
				deferment right has been exercised under subsection (b), monthly payments shall
				continue to be made by the consumer with respect to such mortgage.
							(2)Amount of
				paymentThe deferment payment
				amount for purposes of monthly payments under paragraph (1) with respect to any
				eligible deferred-foreclosure mortgage shall be—
								(A)in the case of any
				subprime mortgage, the lesser of—
									(i)the minimum monthly payment of principal
				and interest on the date the loan was originated; or
									(ii)a monthly payment based on the outstanding
				loan principal plus a rate of interest calculated at a fixed annual percentage
				rate, in an amount equal to the most recent conventional mortgage rate plus a
				100 basis point premium for risk, amortized over a period of 30 years minus the
				period of time since the origination of the loan; and
									(B)in the case of any negative amortization
				mortgage, the amount of the first minimum monthly payment due under the
				mortgage after the origination of such mortgage.
								(3)Amortization of
				differenceThe difference
				between the amount of any monthly payment due under the terms of any eligible
				deferred-foreclosure mortgage and the deferment payment amount shall be
				amortized over the life of the mortgage beginning after the
				deferred-foreclosure period in accordance with regulations which the Board
				shall prescribe.
							(4)Charges
				prohibitedNo creditor or
				servicer may impose any late fee or other fee or charge during the deferment
				period with respect to any eligible deferred-foreclosure mortgage for which any
				deferment right has been exercised under subsection (b) or in connection with
				the exercise of such deferment right.
							(f)Notice of reset
				and alternativesDuring the
				1-month period that ends 120 days before the date on which, in the case of a
				subprime mortgage, the interest rate in effect during the introductory period
				of the mortgage adjusts or resets to a variable interest rate, or in the case
				of a negative amortization mortgage, the minimum monthly payment of principal
				and interest required first increases from the amount of the first such minimum
				monthly payment due under the mortgage after the origination of such mortgage,
				the creditor or servicer of such loan shall provide a written notice, separate
				and distinct from all other correspondence to the consumer, that includes the
				following:
							(1)Any index or formula used—
								(A)in the case of any subprime mortgage, in
				determining the annual percentage rate applicable as of the effective date of
				such reset or adjustment; and
								(B)in the case of any negative amortization
				mortgage, in making increases in the minimum monthly payments due, and a source
				of information about the index or formula.
								(2)A good faith estimate, based on accepted
				industry standards and disclosed in a clear and conspicuous manner, of the
				creditor or servicer of the amount of the monthly payment that will apply after
				the date of the adjustment or reset, or increase, as applicable, and the
				assumptions on which this estimate is based.
							(3)A list of alternatives consumers may pursue
				before the date of adjustment or reset, or increase, as applicable, and
				descriptions of the actions consumers must take to pursue these alternatives,
				including—
								(A)refinancing;
								(B)renegotiation of
				loan terms;
								(C)payment
				forbearances;
								(D)pre-foreclosure
				sales; and
								(E)any payment
				assistance available from the State in which the property is located.
								(4)The names, addresses, telephone numbers,
				and Internet addresses of counseling agencies or programs reasonably available
				to the consumer that have been certified or approved and made publicly
				available by the Secretary of Housing and Urban Development or a State housing
				finance authority (as defined in section 1301 of the Financial Institutions
				Reform, Recovery, and Enforcement Act of 1989).
							(5)The address, telephone number, and Internet
				address for the State housing finance authority (as so defined) for the State
				in which the consumer resides.
							(g)Most recent
				conventional mortgage rateFor purposes of subsection
				(f)(1)(A)(ii), the term most recent conventional mortgage rate
				means the contract interest rate on commitments for fixed-rate first mortgages
				most recently published in the Federal Reserve Statistical Release on selected
				interest rates (daily or weekly), and commonly referred to as the H.15 release
				(or any successor publication), in the week preceding a date of determination
				for purposes of applying this subsection.
						(h)Duty of consumer
				To maintain property
							(1)In
				generalAny eligible
				deferred-foreclosure consumer for whom a deferment of foreclosure is in effect
				under this section with respect to any eligible deferred-foreclosure mortgage
				may not, with respect to any property securing such mortgage, destroy, damage,
				or impair such property, allow the property to deteriorate, or commit waste on
				the property.
							(2)EnforcementAny
				consumer may be liable to any creditor or servicer for any violation of
				paragraph (1) under section 130(a)(1) and for such purposes section 130(a)
				shall be applied by substituting consumer for
				creditor each place such term appears.
							(i)Declaration of
				rightsIn addition to the
				right of any party to a mortgage to seek a declaratory judgment under section
				2201 of title 28, United States Code, any such party may apply prior to the end
				of the deferment period to any State court of competent or general jurisdiction
				for an order establishing the rights, duties, and conditions imposed on or
				applicable to any party to the mortgage, including the terms and conditions of
				a deferment.
						(j)Coordination
				with state law
							(1)In
				generalNo provision of this section shall be construed as
				annulling, altering, or affecting the laws of any State relating to deferment
				of foreclosures, except to the extent that those laws are inconsistent with the
				provisions of this section, and then only to the extent of the
				inconsistency.
							(2)Rule of
				constructionA State law is
				not inconsistent with this section if the protection such law affords any
				consumer is greater than the protection afforded by this
				subsection.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 128 the
			 following new item:
				
					
						128A. Foreclosure deferment and reset
				notification for certain
				mortgages.
					
					.
			3.Authorization of
			 appropriations for housing counselingThere is authorized to be appropriated for
			 fiscal year 2008, $200,000,000 for the Neighborhood Reinvestment Corporation,
			 for carrying out foreclosure mitigation activities under the terms and
			 conditions contained in the second paragraph under the heading
			 Neighborhood Reinvestment Corporation—Payment to the Neighborhood
			 Reinvestment Corporation in title III of division K of Public Law
			 110–161 (121 Stat. 2441), which may include use for costs of providing
			 additional counselors, translators, and other staffers and costs of providing
			 additional computers and improving databases and overall operations to better
			 assist mortgagor families.
		
